DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration including “a door hinge configured to hingedly couple the panel bottom side of the door panel to the threshold”, as claimed in claim 29, must be shown or the feature(s) canceled from the claim(s).  Examiner notes that it is unclear if Applicant is claiming a door hinge directly coupled to the threshold, but this configuration does not appear to be illustrated in the drawings or sufficiently described in the specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “wherein all portions of the threshold configured to extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2”. This renders the claim indefinite, as it is unclear which portions of the threshold are being referred to by the phrase “all portions” (i.e. it is unclear how “all portions” of the threshold would “extend at least 1/4 inch above the floor surface”, since claim 1 recites “the threshold including a base configured to be secured to a floor surface”, and, as best understood, a base secured to the floor cannot be “at least 1/4 inch above the floor surface”). Appropriate correction is required. 
Claim 29 recites “a door hinge configured to hingedly couple the panel bottom side of the door panel to the threshold”. This renders the claim indefinite, as it is unclear if Applicant is claiming a door hinge directly coupled to the threshold, but this configuration does not appear to be illustrated in the drawings or sufficiently described in the specification, and the claim is therefore indefinite with regard to the particular structural configuration being claimed. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 17-18, and 30-33 are rejected under 35 U.S.C. 102a1 as being anticipated by DE102008023500.
Regarding claims 1 and 30-31, DE102008023500 discloses a pedestrian door system comprising: a door frame (Although not explicitly illustrated, Examiner notes that a frame is necessarily required for the door system of DE102008023500) comprising a frame strike side, a frame hinge side , and a frame sealing surface (Figure 2c, considered surface of frame the engages directly with element 10) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold (Figure 3, element 5) configured to extend between the frame strike side and the frame hinge side, the threshold including a base (See Figure 3, consider portion of element 5 
Regarding claim 2, DE102008023500 discloses wherein the door frame further comprises a frame top side, and the frame sealing surface extends along an entirety of the frame strike side, the frame top side, and the frame hinge side, and wherein the door panel further comprises a panel top side, and the continuous gasket extends continuously along the entirety of the panel strike side, the panel top side, the panel hinge side, and the panel bottom side (See Figures 2a-3).  
Regarding claim 3, DE102008023500 discloses wherein the continuous gasket extends between 3 feet and 8 feet up each of the panel strike side and the panel hinge side (See Figures 2a-3).
Regarding claims 5 and 32, DE102008023500 discloses wherein the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch (See Figure 3).  
Regarding claims 6 and 33, DE102008023500 discloses wherein the threshold sealing surface extends vertically from the base (See Figure 3).  
Regarding claim 7, DE102008023500 discloses wherein the overall height of the threshold is vertically adjustable (See Figures 2c and 3, adjustment mechanism (threaded adjustment bolt and hardware) is shown but not explicitly labeled).  
Regarding claim 8, DE102008023500 discloses wherein the door panel further comprises a main panel and a door edge flange (Figure 2c, area of panel where element 10 is mounted), the door edge flange extending outwardly from the main panel wherein the continuous gasket is located adjacent to the door edge flange.
Regarding claim 17, DE102008023500 discloses wherein the continuous gasket comprises multiple gasket segments contacting one another (elements 3 and 10).  
Regarding claim 18, DE102008023500 discloses wherein no gasket is attached to the threshold sealing surface (See Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, 25, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Helton (US 2017/0022750).
Regarding claims 1 and 30-31, Helton discloses a pedestrian door system comprising: a door frame comprising a frame strike side, a frame hinge side (Figures 5A-5C, right and left element 49, also See Figures 13-14, elements 129 and 136) , and a frame sealing surface (Figures 5A-5C, considered surface abutting element 48) that extends at least partially up each of the frame strike side and the frame hinge side; a threshold (Figure 16, element 151) configured to extend between the frame strike side and the frame hinge side, the threshold including a base (Figure 16, area of element 154) configured to be secured to a floor surface and a threshold sealing surface (Figure 16, area of element 153); a door panel (See at least Figures 4-6 and 16, element 42 ) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous gasket (See Figures 5A-5C, element 48, See Figures 12-17, elements 112, 122, 142, 153, 167)  extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the threshold in a liquid-tight manner.  
Although Helton does not explicitly disclose that the threshold has an overall height of no greater than 1/2 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 2, Helton discloses wherein the door frame further comprises a frame top side (Figure 12, element 110), and the frame sealing surface extends along an entirety of the frame strike side, the frame top side, and the frame hinge side (Figures 12-14, area of elements 112, 122, 142), and wherein the door panel further comprises a panel top side (Figure 12, element 113), and the continuous gasket extends continuously along the entirety of the panel strike side, the panel top side, the panel hinge side, and the panel bottom side (Figures 12-16, area of elements 112, 122, 142, 153).
Regarding claim 3, Helton discloses wherein the continuous gasket extends between 3 feet and 8 feet up each of the panel strike side and the panel hinge side (See Figures 11-16). 
Regarding claim 4, Although Helton does not explicitly disclose wherein all portions of the threshold configured to extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Helton such that all portions of the threshold extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 5 and 32, Although Helton does not explicitly disclose wherein the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Helton such that the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, since a threshold sealing surface extending upwardly from the base by a vertical distance of no greater than 1/4 inch would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6 and 33, Helton discloses wherein the threshold sealing surface extends vertically from the base (See Figure 16).
Regarding claim 8, Helton discloses wherein the door panel further comprises a main panel (See Figure 11, considered central portion of door) and a door edge flange (See Figures 5A-5C, element 43, also See Figures 12-16, elements 114, 121, 141, 152), the door edge flange extending outwardly from the main panel, wherein the continuous gasket is located adjacent to the door edge flange.  
Regarding claim 9, Helton discloses wherein the main panel includes a dry side (interior side) and a wet side (exterior side, See at least paragraphs [0031-0032], “The door is hinged to open outwardly”), the door edge flange extending outwardly from the wet side of the main panel and the continuous gasket extending from the door edge flange toward the dry side of the main panel (See Figures 5A-6).
Regarding claim 10, Helton discloses wherein the door edge flange includes a wet side, and wherein the wet side of the door edge flange and the wet side of the main panel form a continuous, uninterrupted planar surface (See Figures 5A-5C, See Figures 11-16).
Regarding claim 11, Helton discloses wherein the wet side of the main panel comprises a sheet of metal (See at least paragraph [0031], “Door 42 may be insulated metal clad construction”) [that is hemmed to create the door edge flange]*
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a door edge flange, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the door edge flange disclosed by Helton is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding claim 12, although Helton does not explicitly disclose wherein the wet side of the door edge flange and the wet side of the main panel are within 1/ 16 inch of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Helton discloses wherein the door frame comprises a stop surface (Figures 5A-5C, area of element 48) that is separate from the frame sealing surface, and wherein a dry side of the door panel is adjacent to the stop surface when the door panel is in the closed position.
Regarding claim 14, Helton discloses wherein the door hinge comprises a hinge leaf that extends beyond the door edge flange and attaches to the main panel (Figure 5C, element 46A is shown to extend beyond element 48).  
Regarding claim 15, Helton discloses wherein the door hinge comprises a flexible hinge leaf (Figure 5C, element 46A is necessarily “flexible” to enable proper functionality of the door system)
Regarding claims 16 and 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gasket of Helton such that it comprises a one-piece gasket, or comprises multiple gasket Howard v. Detroit Stove Works, 150 U.S. 164 (1983), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 18, Helton discloses wherein no gasket is attached to the threshold sealing surface (See figure 16, element 153 is “attached” to element 152).  
Regarding claim 25, Helton discloses wherein the gasket is attached to the door panel along the panel sealing surface (See Figures 5A-5C).
Regarding claim 27, Helton discloses wherein the gasket is continuous (See at least Figures 5A-5C, Examiner notes that elements 48 are considered to be “continuous”). 
Regarding claim 28, Helton discloses a door hinge (Figures 5A-5C, element 46A) configured to hingedly couple the panel first side of the door panel to the frame first side of the door frame and to facilitate hinged movement of the door panel between the open position and the closed position.
Regarding claim 29, as best understood, Helton discloses further comprising a door hinge (Figures 5A-5C, element 46A) configured to hingedly couple the panel bottom side of the door panel to the threshold and to facilitate hinged movement of the door panel between the open position and the closed position (Examiner notes that, as best understood, element 46A indirectly couples the panel (and all sides thereof) to the threshold).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Helton (US 2017/0022750) in view of McGough et al. (US 5,517,788) (hereinafter McGough).
Regarding claim 7, Although Helton does not explicitly disclose wherein the overall height of the threshold is vertically adjustable, McGough teaches that it is known in the art to configure a door system including a vertically adjustable threshold with a water-tight seal (See Abstract, See at least Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Helton such that the overall height of the threshold is vertically adjustable, as taught by McGough, since a vertically adjustable threshold with a water-tight seal would function as intended for the door system of Helton, and improve the overall functionality and versatility of the door assembly by allowing the threshold to adjusted vertically to provide a better sealing interface with the door, which would be beneficial in the event that the installation surface was not level, various misalignment, etc. 

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Helton (US 2017/0022750).in view of Panayides et al. (US 6,401,398) (hereinafter Panayides).
Regarding claim 19, Helton does not explicitly disclose wherein the continuous gasket comprises a bulb-type gasket with holes defined in a wet side wall of the continuous gasket, the holes being configured to receive liquid and/or air into an interior space within the bulb- type gasket.  Panayides, however, teaches that it is known in the art to configure a seal member for a door system that includes a continuous, bulb-type 
Regarding claim 24, Helton discloses a door system comprising: a door frame (Figures 5A-5C, at least right and left element 49, also See Figures 13-14, elements 129 and 136) comprising a frame first side, a frame second side, and a frame sealing surface (Figures 5A-5C, considered surface abutting element 48) that extends at least partially up each of the frame first side and the frame second side; a threshold configured to extend between the frame first side and the frame second side, the threshold (Figure 16, element 151) including a base configured to be secured to a surface, and the threshold further including a threshold sealing surface (Figure 16, area 
Although the gasket of Helton is not explicitly disclosed as being a gasket with holes defined in a wet side wall of the gasket, [the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket]*, Panayides teaches that it is known in the art to configure a gasket including a bulb-type gasket with holes defined in a wet side wall of the gasket (Figure 3, element 45, see at least column 5, lines 1-2), the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Helton such that the gasket was configured as a bulb-type gasket with holes in combination with a drain, such as that disclosed by Panayides, as this would provide an improved water drainage system for the door system of Helton, which would be found desirable by various users for the purposes of water mitigation. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in 

Claims 1-6, 15-18, 20-23, 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Header (US 2018/0163458).
Regarding claims 1 and 30-31, Header discloses a pedestrian door system comprising: a door frame (Figures 5-9, element 201) comprising a frame strike side, a frame hinge side, and a frame sealing surface that extends at least partially up each of the frame strike side and the frame hinge side; a threshold (Figures 7-11, element 201b)  configured to extend between the frame strike side and the frame hinge side, the threshold including a base configured to be secured to a floor surface and a threshold sealing surface; a door panel (Figures 5-11, element 200) comprising a panel bottom side, a panel strike side, a panel hinge side, and a continuous gasket (See at least Figures 6-10A, element 215) extending continuously along the panel bottom side and at least partially up each of the panel strike side and the panel hinge side; and a door hinge (Figure 10A, element 206) configured to hingedly couple the panel hinge side of the door panel to the frame hinge side of the door frame and to facilitate hinged movement of the door panel relative to the door frame between an open position and a closed position in which the continuous gasket of the door panel seals against the frame sealing surface of the door frame and against the threshold sealing surface of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Header discloses wherein the door frame further comprises a frame top side (See Figure 6), and the frame sealing surface extends along an entirety of the frame strike side, the frame top side, and the frame hinge side, and wherein the door panel further comprises a panel top side (See Figure 6), and the continuous gasket extends continuously along the entirety of the panel strike side, the panel top side, the panel hinge side, and the panel bottom side (See Figures 6-10B).
Regarding claim 3, Header discloses wherein the continuous gasket extends between 3 feet and 8 feet up each of the panel strike side and the panel hinge side (See Figures 6-10B, element 215 extends around the perimeter of the door panel).
Regarding claim 4, Although Header does not explicitly disclose wherein all portions of the threshold configured to extend at least 1/4 inch above the floor surface have a rise:run ratio of no greater than 1:2, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Header such that all portions of the threshold In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 5 and 32, Although Header does not explicitly disclose wherein the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Header such that the threshold sealing surface extends upwardly from the base by a vertical distance of no greater than 1/4 inch, since a threshold sealing surface extending upwardly from the base by a vertical distance of no greater than 1/4 inch would be obvious and logical for a dimensional configuration of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 6 and 33, Header discloses wherein the threshold sealing surface extends vertically from the base (See Figure 7, considered surface abutting element 215).  
Regarding claim 15, Header discloses wherein the door hinge comprises a flexible hinge leaf (FIgure 10A, element 206).  
Regarding claims 16 and 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gasket of Header such that it comprises a one-piece gasket, or comprises multiple gasket segments contacting one another, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983), and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim 18, Header discloses wherein no gasket is attached to the threshold sealing surface (Figure 7, no gasket is directly attached to element 217).  
Regarding claim 20, Header discloses wherein the door hinge is configured to facilitate hinged movement of the door panel relative to the door frame about a hinge axis that is located outwardly from an outermost extent of the door panel by at least 5/8 inch (See Figures 18 and 26-28, numerous hinge configurations are illustrated and at least elements 225 and 229 are considered to be located outwardly from an outermost extent of the door panel by at least 5/8 inch).  
Regarding claim 21, Header discloses wherein the frame sealing surface of the door frame comprises a frame gasket and/or the threshold sealing surface of the threshold comprises a threshold gasket (See at least Figures 6-10B, element 221 includes a gasket 215).  
Regarding claim 22, Header discloses a passive latching mechanism (See at least Figures 10B and 24, element 207b is considered to be a “passive latching 
Regarding claim 23, Header discloses wherein the frame strike side includes a center post (See configuration illustrated in Figures 15-17, element 205), the frame sealing surface extending at least partially up one side of the center post, the door frame including a second frame hinge side and a second frame sealing surface that extends at least partially up each of another side of the center post and the second frame hinge side (See Figures 15-17), and wherein the pedestrian door system further comprises: a second threshold configured to extend between the center post and the second frame hinge side (See Figures 15, 20, and 22), the second threshold having dimensions like those of the threshold (This configuration is illustrated in Figures 17-25), a second door panel comprising a second panel bottom side, a second panel strike side, a second panel hinge side, and a second continuous gasket extending continuously along the second panel bottom side and at least partially up each of the second panel strike side and the second panel hinge side (This configuration is illustrated in Figures 17-25), and a second door hinge configured to hingedly couple the second panel hinge side of the second door panel to the second frame hinge side of the door frame and to facilitate hinged movement of the second door panel relative to the door frame between a second open position and a second closed position in which the second continuous gasket of the second door panel seals against the second frame sealing surface of the door frame in a liquid-tight manner (This configuration is illustrated in Figures 17-25).  
Regarding claim 25, Header discloses wherein the gasket is attached to the door panel along the panel sealing surface (See Figures 31-41, element 215)
Regarding claim 26, Header discloses wherein the gasket is attached to the door frame along the frame sealing surface and to the threshold along the threshold sealing surface (See Figures 31-41, element 215).
Regarding claim 27, Header discloses wherein the gasket is continuous (See at least Figures 31-41, Examiner notes that various elements 215 are considered to be “continuous”). 
Regarding claim 28, Header discloses a door hinge (Figures 33 and 36, element 206) configured to hingedly couple the panel first side of the door panel to the frame first side of the door frame and to facilitate hinged movement of the door panel between the open position and the closed position
Regarding claim 29, as best understood, Header discloses further comprising a door hinge (Figures 33 and 36, element 206) configured to hingedly couple the panel bottom side of the door panel to the threshold and to facilitate hinged movement of the door panel between the open position and the closed position (Examiner notes that, as best understood, element 206 indirectly couples the panel (and all sides thereof) to the threshold).




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Header (US 2018/0163458) in view of McGough et al. (US 5,517,788) (hereinafter McGough).
Regarding claim 7, Although Header does not explicitly disclose wherein the overall height of the threshold is vertically adjustable, McGough teaches that it is known in the art to configure a door system including a vertically adjustable threshold with a water-tight seal (See Abstract, See at least Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold of Header such that the overall height of the threshold is vertically adjustable, as taught by McGough, since a vertically adjustable threshold with a water-tight seal would function as intended for the door system of Header, and improve the overall functionality and versatility of the door assembly by allowing the threshold to adjusted vertically to provide a better sealing interface with the door, which would be beneficial in the event that the installation surface was not level, etc. 

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Header (US 2018/0163458) in view of Panayides et al. (US 6,401,398) (hereinafter Panayides).
Regarding claim 19, Header does not explicitly disclose wherein the continuous gasket comprises a bulb-type gasket with holes defined in a wet side wall of the continuous gasket, [the holes being configured to receive liquid and/or air into an interior space within the bulb-type gasket]*.  Panayides, however, teaches that it is known in the art to configure a seal member for a door system that includes a continuous, bulb-type 
Regarding claim 24, Header discloses a door system comprising: a door frame (Figures 31-41, element 201) comprising a frame first side, a frame second side, and a frame sealing surface (See at least Figures 33 and 36, area of element 217) that extends at least partially up each of the frame first side and the frame second side; a threshold configured to extend between the frame first side and the frame second side, the threshold (Figures 34 and 37, element 201b) including a base configured to be secured to a surface, and the threshold further including a threshold sealing surface (Figures 34 and 37, element 217); 29Docket No.: 56474.1004.1 a door panel (Figures 31-41, at least elements 203 

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DE102008023500 in view of Panayides et al. (US 6,401,398) (hereinafter Panayides).
Regarding claim 19, DE102008023500 does not explicitly disclose wherein the continuous gasket comprises a bulb-type gasket with holes defined in a wet side wall of the continuous gasket, [the holes being configured to receive liquid and/or air into an interior space within the bulb- type gasket]*.  Panayides, however, teaches that it is known in the art to configure a seal member for a door system that includes a continuous, bulb-type gasket with holes (Figure 3, element 45, see at least column 5, lines 1-2) defined in a wet side wall of the continuous gasket, the holes being configured to receive liquid and/or air into an interior space within the bulb- type gasket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of DE102008023500 such that the gasket was configured as a bulb-type gasket with holes in combination with a drain, such as that disclosed by Panayides, as this would provide an improved water drainage system for the door system of DE102008023500, which would be found desirable by various users for the purposes of water mitigation. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination 

Regarding claim 24, DE102008023500 discloses a door system comprising: a door frame (Although not explicitly illustrated, Examiner notes that a frame is necessarily required for the door system of DE102008023500) comprising a frame first side, a frame second side, and a frame sealing surface (Figure 2c, considered surface of frame the engages directly with element 10) that extends at least partially up each of the frame first side and the frame second side; a threshold configured to extend between the frame first side and the frame second side, the threshold (Figure 3, element 5) including a base (See Figure 3, consider portion of element 5 mounted to floor) configured to be secured to a surface, and the threshold further including a threshold sealing surface (Figure 3, considered surface of elements 4/1-4/4); 29Docket No.: 56474.1004.1 a door panel (Figure 3, considered surface of elements 4/1-4/4) comprising a panel bottom side, a panel first side, a panel second side, and a panel sealing surface that extends along the panel bottom side and at least partially up each of the panel first side and the panel second side; and a gasket (See at least Figures 2d and 3, elements 3 and 10)  that comprises a bulb-type gasket , wherein the door panel is movable relative to the door frame between an open position and a closed position in which the gasket is positioned between the panel sealing surface of the door panel and the frame sealing surface of the door frame and between the panel sealing surface of the door panel and the threshold sealing surface of the threshold to create a liquid-tight seal.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634